Detailed Office Action
	The communications dated 12/29/2019 has been entered and fully considered. Claims 1-9 are cancelled. Claims 10-18 are pending and subject to restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 10-15, drawn to a thermoforming and injection molding device.
Group II, claims 16-18, drawn to a thermoforming and injection molding method. The Examiner notes that since claim 16 of Group II uses the device of claims 10 and 15 of Group I, it shares their technical features.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of shaping die(s), punch (or die), cavity between the die pair, transfer station, loading/unloading station for blank/radiating element, injection molding station, inductors for heating the mold, and cooling network, these technical features are not special technical features as they do not make a contribution over the prior arts in view of PICCIN (US 9,352,490), hereinafter PICCIN, and FERGUSON (US-2015/0197047), hereinafter FERGUSON, and ZHOU (CN-204109229-U and its English translation), hereinafter ZHOU.
PICCIN discloses a method and apparatus for shaping and injection molding of a vehicle trim {[col 1, lines 8-15]} that comprises of a shaping die {[abstract] note shaping surface 22}, punch and cavity in between {[col 2, lines 64-67] note the upper die 16 act as a punch}. PICCIN further discloses the blank {[col 2, lines 20-22] note covering or coating 6 is the blank]} and the radiating element {[col 3, lines 35-40] note insert 26 is the radiating element}. PICCIN also discloses the injection molding station {[col 3, lines 1-4]}, inductive heaters {[col 3, line 18-22]} and cooling network {[col 3, lines 47-53]}. 
PICCIN, however, is silent on a loading station for the blank and the element.
In the same field of endeavor that is related to injection molding on a substrate or a web, FERGUSON disclose a loading/unloading station for the web or blank or the [0005] note indexing between the mold halves that indicates loading and then taking out of the mold or unloading}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the loading/unloading station of FERGUSON in the apparatus of PICCIN to conveniently place these elements in the mold. 
Combination of PICCIN and FERGUSON is, however, silent on having two shaping dies that are placed on a transfer station.
In the same field of endeavor that is related to injection molding, ZHOU discloses a transfer station for two identical mold halves {[0006] note that turntable is the transfer station}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the transfer station of ZHOU in the apparatus of PICCIN/FERGUSON. The advantage of this transfer station with two identical mold halves as disclosed by ZHOU is improving the yield rate, reducing the production time, and improving the production efficiency {[0018]}.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACOB T MINSKEY/Primary Examiner, Art Unit 1748